DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2021 has been entered.
 Allowable Subject Matter
Claims 4, 11-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Zhu reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Zhu to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Zhu assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/092667 A1- later printed in English as U.S. Patent Application Publication No. 2018/0281502 to Zhu et al. (“Zhu”).  Note that all references to Zhu herein shall apply to the English publication.
	Regarding claim 1, Zhu anticipates a security element (e.g. anti-counterfeiting element, as shown in fig. 1a), comprising: i) a substrate (2) having a first structured (e.g. structured as a flat space, as shown in fig. 1a) major surface (e.g. first surface 31) and a second structured (e.g. structured as a flat space, as shown in fig. 1a) major surface (e.g. second surface 32); and ii) a first metal (per para. 34, a refractive layer may be produced at least in part using metal) layer (e.g. synthesizing layer 21, which may be a refractive microlens per para. 29) coated on (fig. 1a) the first structured major surface (31), wherein a transparency of the first metal layer (21) is between 10% and 90% (per para. 32, layer 21 may have a wide variety of focal lengths, meaning that it can have a level of transparency as desired; additionally, per para. 45, coating 221 is observable through layer 21); wherein the first metal layer (21) is a continuous monolayer (fig. 1a); iii) a second metal (para. 34) layer (22) coated on (fig. 1a) the second structured major surface (32); iv) wherein the first or second structured major surface (e.g. 32) comprises (e.g. retains/supports, as shown in fig. 1a) a plurality (fig. 1a) of features (e.g. coating 221 and color function layers 222-223 within aforementioned layer 22); and v) wherein the plurality of features 
	Regarding claim 2, Zhu anticipates the security element of claim 1, wherein a transparency of the second metal layer (22) is less than 50% (per para. 46, at least the coating 221 component of layer 22 can be opaque).
	Regarding claim 3, Zhu anticipates the security element of claim 1, wherein the second metal layer (22) is a continuous monolayer (fig. 1a; note the presence of one flat layer of constituent elements).
	Regarding claim 6, Zhu anticipates the security element of claim 1, wherein the plurality of features (221-223) are nanoscale features (para. 26 and 43).
	Regarding claim 8, Zhu anticipates the security element of claim 1, wherein the randomly arrayed (para. 31) features (221-223) are randomly arrayed (para. 31) nanoscale features (para. 26 and 43).
	Regarding claim 10, Zhu anticipates the security element of claim 1, wherein the plurality of features (221-223) comprise microscale features (para. 25) and nanoscale features (para. 26 and 43).
	Regarding claim 13, Zhu anticipates the security element of claim 1, further comprising a binder (e.g. the adhesive performing the adhering/binding function discussed at para. 75).
	Regarding claim 14, Zhu anticipates the security element of claim 1, wherein the first or second metal layer (22) comprises individual metals (para. 34), multilayer metals, two or more metals as mixtures (para. 34), inter- metallics or alloys, semi-metals or metalloids, metal oxides, metal and mixed metal oxides, metal and mixed metal fluorides, metal and mixed metal nitrides, metal and mixed metal carbides, metal and mixed metal carbonitrides, metal and mixed metal oxynitrides, metal and mixed metal borides, metal and mixed metal oxy borides, metal and mixed metal silicides, and combinations thereof.

	Regarding claim 16, Zhu anticipates the security element of claim 1, wherein the security element (aforementioned anti-counterfeiting element) is an anti- counterfeit label (para. 75).
	Regarding claim 17, Zhu anticipates a method, comprising: i) providing the security element (aforementioned anti-counterfeiting element) of claim 1; and ii) obtaining a reflective (para. 34) diffraction pattern (e.g. diffractive optically variable feature discussed at clm. 19) from the security element (aforementioned anti-counterfeiting element).
Response to Arguments
In view of Applicants’ amendment to independent claim 1, the applied basis of rejection has been duly altered.  Accordingly, Applicants’ arguments have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637